Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,133,856. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are either anticipated by or obvious variants of patent claims 1-18.  For example, patent claim 1 includes all limitations of independent claim 1.  Patent claim 10 includes all limitations of independent claim 10.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-18.  In particular, the following table shows the corresponding limitations between claims 1-18 and patent claims 1-18.
Present Application Claims (17/485,924)
Patent claims (US 11,133,856)
1. (New) A method comprising: performing, by an initiator, an initiator sector sweep (ISS) process, wherein the ISS process comprises sending first Sector Sweep (SSW) frames in different sector directions sequentially through m antennas, wherein the different sector directions correspond to different beams, wherein the initiator has N antennas, wherein 1 < m < N, and wherein each of the m antennas corresponds to one radio frequency (RF) chain; performing, by the initiator, a responder sector sweep (RSS) process, wherein the RSS process comprises receiving second SSW frames in a parallel omnidirectional manner through M antennas, wherein each of the second SSW frames is sent in the different sector directions by a responder, wherein each of the second SSW frames carries information indicating a best SSW frame of the first SSW frames, wherein the best SSW frame has a best quality in the ISS process, and wherein the M antennas comprise the m antennas.  

2.(New) The method according to claim 1, wherein the ISS process spans K beacon intervals (BIs), wherein the m antennas are classified into K sending groups, wherein each of the K sending groups comprises an antenna, and wherein K is a positive integer greater than 1; and wherein the sending the first SSW frames comprises: sending each of the first SSW frames in a respective BI of the K BIs through an antenna in a respective sending group of the K sending groups, wherein a sending group used in any BI of the K BIs is different from a sending group used in another BI of the K BIs.  

3.(New) The method according to claim 1, wherein the RSS process comprises K subphases, wherein the M antennas are classified into K receiving groups, wherein each of the K receiving groups comprises an antenna, and wherein a first receiving group of the K receiving groups comprises two antennas; and wherein the receiving the second SSW frames comprises: receiving each of the second SSW frames in a respective subphase through an antenna in a respective one of the K receiving groups, wherein a receiving group of the K receiving groups used in any subphase of the K subphases is different from a receiving group of the K receiving group used in another subphase of the K subphases, and wherein each of the second SSW frames is sent by the responder in the different sector directions in the K subphases.  

4. (New) The method according to claim 3, wherein the ISS process spans beacon transmission intervals (BTIs) of K beacon intervals (BIs).  
5. (New) The method according to claim 4, wherein the K subphases span association beamforming training (A-BFI) periods of the K BIs, and wherein antennas used in a BTI and an A-BFT period of a same BI of the K BIs overlap and are not switched.  
6. (New) The method according to claim 1, wherein in a same beacon transmission interval (BTI), each antenna of a plurality of antennas used by the initiator at least one of shares a same antenna identifier or uses an its own antenna identifier.  

7. (New) The method according to claim 1, further comprising: performing multiple-input multiple-output (MIMO) transmission in a beacon interval (BI) through an antenna set comprising a primary antenna, wherein the primary antenna comprises an antenna that sends a SSW frame of the first SSW frames in a beacon transmission interval (BTI) of the BI.  
8. (New) The method according to claim 1, wherein the initiator has n RF chains, wherein n is a positive integer greater than 1, and wherein a connection relationship between the N antennas and the n RF chains is capable of being dynamically configured; and wherein sending the first SSW frames comprises performing, in response to a target RF chain of the n RF chains switching to a different antenna to send the first SSW frames: sending, by the target RF chain, a first SSW frame of the first SSW frames through a first antenna; sending, by a second antenna connected to a second RF chain different from the target RF chain, a second SSW frame of the first SSW frames after waiting for a short beamforming interframe space (SBIFS); switching and connecting, by the target RF chain, to a third antenna while the second antenna sends the second SSW frame of the first SSW frames; and sending, by the third antenna connected to the target RF chain, after the second antenna sends the second SSW frame of the first SSW frames, a third SSW frame of the first SSW frames after waiting for the SBIFS.  
9. (New) A method, comprising: performing, by a responder, an initiator sector sweep (ISS) process, wherein the ISS process comprises omnidirectionally receiving first Sector Sweep (SSW) frames, wherein the first SSW frames are sent, by an initiator, in different sector directions sequentially through m antennas, wherein the different sector directions correspond to different beams, wherein 1 m < N, wherein N is a quantity of antennas of the initiator, wherein each of the m antennas corresponds to one radio frequency (RF) chain; determining, by the responder, a best SSW frame of the first SSW frames, wherein the best SSW frame has a best quality in the ISS process and further determining an optimal antenna of the responder; and performing, by the responder, a responder sector sweep (RSS) process, wherein the RSS process comprises sending second SSW frames in different sector directions through the optimal antenna, wherein the second SSW frame carries information indicating the best SSW frame, wherein the best SSW frame is further used by the initiator to determine an optimal transmit beam in the ISS process, and wherein the second SSW frames are received in a parallel omnidirectional manner by the initiator through M antennas.  
10. (New) An apparatus, comprising: a processor; a non-transitory computer readable medium having a program stored thereon for execution by the processor, the program having instructions to: an initiator sector sweep (ISS) process, wherein the ISS process comprises sending first Sector Sweep (SSW) frames in different sector directions sequentially through m antennas, wherein the different sector directions correspond to different beams, wherein the apparatus has a total of N antennas, wherein 1 m N, and wherein each of the m antennas corresponds to one radio frequency (RF) chain; perform a responder sector sweep (RSS) process, wherein the RSS process comprises receiving second SSW frames in a parallel omnidirectional manner through M antennas, wherein each of the second SSW frames is sent in the different sector directions by a responder, wherein each of the second SSW frames carries information indicating a best SSW frame of the first SSW frames, where the best SSW frame has a best quality in the ISS process, and wherein the M antennas comprise the m antennas.  
11. (New) The apparatus according to claim 10, wherein the ISS process spans K beacon intervals BIs, the m antennas are classified into K sending groups, each of the K sending groups comprises an antenna, and K is a positive integer greater than 1; and wherein the sending the first SSW frames comprises: sending each of the first SSW frames in a respective BI of the K BIs through an antenna in a respective sending group of the K sending groups, wherein a sending group used in any BI of the K BIs is different from a sending group used in another BI of the K BIs.  
12. (New) The apparatus according to claim 10, wherein: the RSS process comprises K subphases, the M antennas are classified into K receiving groups, each of the K receiving groups comprises an antenna, and a first receiving group of the K receiving groups comprises two antennas; and wherein the receiving the second SSW frames comprises: receiving each of the second SSW frames in a respective subphase through an antenna in a respective one of the K receiving groups, wherein a receiving group of the K receiving groups used in any subphase of the K subphases is different from a receiving group of the K receiving group used in another subphase of the K subphases, and wherein each of the second SSW frames is sent by the responder in the different sector directions in the K subphases.  
13. (New) The apparatus according to claim 12, wherein the ISS process spans beacon transmission intervals (BTIs) of K beacon intervals (BIs).  
14. (New) The apparatus according to claim 13, wherein the K subphases span association beamforming training (A-BFI) periods of the K BIs, and wherein antennas used in a BTI and an A-BFT period of a same BI of the K BIs overlap and are not switched.  
15. (New) The apparatus according to claim 10, wherein in a same beacon transmission interval (BTI), each antenna of a plurality of antennas used by the initiator at least one of shares a same antenna identifier or uses an its own antenna identifier.  
16. (New) The apparatus according to claim 10, wherein the program further includes instructions to perform multiple-input multiple-output (MIMO) transmission in a beacon interval (BI) through an antenna set comprising a primary antenna, wherein the primary antenna comprises an antenna that sends a SSW of the first SSW frames in a beacon transmission interval (BTI) of the BI.  
17. (New) The apparatus according to claim 10, wherein the apparatus has n RF chains, wherein n is a positive integer greater than 1, and wherein a connection relationship between the N antennas and the n RF chains is capable of being dynamically configured; and wherein sending the first SSW frames comprises performing, in response to a target RF chain of the n RF chains switches to a different antenna to send the first SSW frames,: sending, by the target RF chain, a first SSW frame of the first SSW frames through a first antenna; sending, by a second antenna connected to a second RF chain different from the target RF chain, a second SSW frame of the first SSW frames after waiting for a short beamforming interframe space (SBIFS); switching and connecting, by the target RF chain, to a third antenna while the second antenna sends the second SSW frame of the first SSW frames; and sending, by the third antenna connected to the target RF chain, after the second antenna sends the second SSW frame of the first SSW frames, a third SSW frame of the first SSW frames after waiting for the SBIFS.  
18. (New) An apparatus, comprising: a processor; a non-transitory computer readable medium having a program stored thereon for execution by the processor, the program having instructions to: perform an initiator sector sweep (ISS) process, wherein the ISS process comprises omnidirectionally receiving first Sector Sweep (SSW) frames, wherein the first SSW frames are sent, by an initiator, in different sector directions sequentially through m antennas, wherein the different sector directions correspond to different beams, wherein 1 m < N, wherein N is a quantity of antennas of the initiator, and wherein each of the m antennas corresponds to one radio frequency (RF) chain; determine a best SSW frame of the first SSW frames, wherein the best RRW frame has best quality in the ISS process and further determine an optimal antenna of the apparatus; and perform a responder sector sweep (RSS) process, wherein the RSS process comprises sending second SSW frames in different sector directions through the optimal antenna, wherein the second SSW frame carries information indicating the best SSW frame, and wherein the best SSW frame is further used by the initiator to determine an optimal transmit beam in the ISS process, and the second SSW frames are received in a parallel omnidirectional manner by the initiator through M antennas.   

1.A method comprising: 
performing, by an initiator, an initiator sector sweep (ISS) process, the ISS process comprises sending first Sector Sweep (SSW) frames in different sector directions sequentially through m antennas, wherein the different sector directions correspond to different beams, the initiator has N antennas, and 1≤m≤N; 


performing, by the initiator, a responder sector sweep (RSS) process, the RSS process comprises receiving second SSW frames in a parallel omnidirectional manner through M antennas, wherein each of the second SSW frames is sent in the different sector directions by a responder, each of the second SSW frames carries information indicating a best SSW frame of the first SSW frames with a best quality in the ISS process, and the M antennas comprise the m antennas; and determining, by the initiator, an optimal transmit beam in the ISS process according to the second SSW frames.
2. The method according to claim 1, wherein: the ISS process spans K beacon intervals (BIs), the m antennas are classified into K sending groups, each of the K sending groups comprises an antenna, and K is a positive integer greater than 1; and sending the first SSW frames in the different sector directions sequentially through the m antennas comprises: sending each of the first SSW frames in a respective BI of the K BIs through an antenna in a respective sending group of the K sending groups, wherein a sending group used in any BI of the K BIs is different from a sending group used in another BI of the K BIs.
3. The method according to claim 1, wherein: the RSS process comprises K subphases, the M antennas are classified into K receiving groups, each of the K receiving groups comprises an antenna, and a first receiving group of the K receiving groups comprises two antennas; and receiving the second SSW frames in the parallel omnidirectional manner through the M antennas comprises: receiving each of the second SSW frames in a respective subphase through an antenna in a respective one of the K receiving groups, wherein a receiving group of the K receiving groups used in any subphase of the K subphases is different from a receiving group of the K receiving group used in another subphase of the K subphases, and each of the second SSW frames is sent by the responder in the different sector directions in the K subphases.
4. The method according to claim 3, wherein the ISS process spans beacon transmission intervals (BTIs) of K beacon intervals (BIs).
5. The method according to claim 4, wherein the K subphases span association beamforming training (A-BFT) periods of the K BIs, and antennas used in a BTI and an A-BFT period of a same BI of the K BIs overlap and are not switched.
6. The method according to claim 1, wherein: in a same beacon transmission interval (BTI), a plurality of antennas used by the initiator share a same antenna identifier; or in a same BTI, the plurality of antennas use antenna identifiers of the plurality of antennas.
7. The method according to claim 1, further comprising: performing multiple-input multiple-output (MIMO) transmission in a beacon interval (BI) through an antenna set comprising a primary antenna, wherein the primary antenna comprises an antenna that sends a SSW frame of the first SSW frames in a beacon transmission interval (BTI) of the BI.

8. The method according to claim 1, wherein: the initiator has n radio frequency (RF) chains, n is a positive integer greater than 1, and a connection relationship between the N antennas and the n RF chains is capable of being dynamically configured; and when a target RF chain of the n RF chains switches to a different antenna to send the first SSW frames, sending the first SSW frames comprises: sending, by the target RF chain, a first SSW frame of the first SSW frames through a first antenna; sending, by a second antenna connected to a second RF chain different from the target RF chain, a second SSW frame of the first SSW frames after waiting for a short beamforming interframe space (SBIFS); switching and connecting, by the target RF chain, to a third antenna while the second antenna sends the second SSW frame of the first SSW frames; and after the second antenna sends the second SSW frame of the first SSW frames, sending, by the third antenna connected to the target RF chain, a third SSW frame of the first SSW frames after waiting for the SBIFS.
9. A method, comprising: performing, by a responder, an initiator sector sweep (ISS) process, wherein the ISS process comprises omnidirectionally receiving first Sector Sweep (SSW) frames, wherein the first SSW frames are sent, by an initiator, in different sector directions sequentially through m antennas, the different sector directions correspond to different beams, 1≤m≤N, and N is a quantity of antennas of the initiator; determining, by the responder, a best SSW frame of the first SSW frames with a best quality in the ISS process and an optimal antenna of the responder; and performing, by the responder, a responder sector sweep (RSS) process, wherein the RSS process comprises sending second SSW frames in different sector directions through the optimal antenna, wherein the second SSW frame carries information indicating the best SSW frame, and the best SSW frame is further used by the initiator to determine an optimal transmit beam in the ISS process, and the second SSW frames are received in a parallel omnidirectional manner by the initiator through M antennas.





10. An apparatus, comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: performing an initiator sector sweep (ISS) process, the ISS process comprises sending first Sector Sweep (SSW) frames in different sector directions sequentially through m antennas, wherein the different sector directions correspond to different beams, the apparatus has a total of N antennas, and 1≤m≤N; performing a responder sector sweep (RSS) process, the RSS process comprises receiving second SSW frames in a parallel omnidirectional manner through M antennas, wherein each of the second SSW frames is sent in the different sector directions by a responder, each of the second SSW frames carries information indicating a best SSW frame of the first SSW frames with a best quality in the ISS process, and the M antennas comprise the m antennas; and determining an optimal transmit beam in the ISS process according to the second SSW frames.

11. The apparatus according to claim 10, wherein: the ISS process spans K beacon intervals BIs, the m antennas are classified into K sending groups, each of the K sending groups comprises an antenna, and K is a positive integer greater than 1; and the instructions for sending the first SSW frames comprise further instructions for: sending each of the first SSW frames in a respective BI of the K BIs through an antenna in a respective sending group of the K sending groups, wherein a sending group used in any BI of the K BIs is different from a sending group used in another BI of the K BIs.
12. The apparatus according to claim 10, wherein: the RSS process comprises K subphases, the M antennas are classified into K receiving groups, each of the K receiving groups comprises an antenna, and a first receiving group of the K receiving groups comprises two antennas; and the instructions for receiving the second SSW frames comprise further instructions for: receiving each of the second SSW frames in a respective subphase through an antenna in a respective one of the K receiving groups, wherein a receiving group of the K receiving groups used in any subphase of the K subphases is different from a receiving group of the K receiving group used in another subphase of the K subphases, and each of the second SSW frames is sent by the responder in the different sector directions in the K subphases.
13. The apparatus according to claim 12, wherein the ISS process spans beacon transmission intervals (BTIs) of K beacon intervals (BIs).
14. The apparatus according to claim 13, wherein the K subphases span association beamforming training (A-BFT) periods of the K BIs, and antennas used in a BTI and an A-BFT period of a same BI of the K BIs overlap and are not switched.

15. The apparatus according to claim 10, wherein: in a same beacon transmission interval (BTI), a plurality of antennas used by the apparatus share a same antenna identifier; or in a same BTI, the plurality of antennas use antenna identifiers of the plurality of antennas.
16. The apparatus according to claim 10, wherein the instructions comprise further instructions for: perform multiple-input multiple-output (MIMO) transmission in a beacon interval (BI) through an antenna set comprising a primary antenna, wherein the primary antenna comprises an antenna that sends a SSW of the first SSW frames in a beacon transmission interval (BTI) of the BI.
17. The apparatus according to claim 10, wherein: the apparatus has n radio frequency RF chains, n is a positive integer greater than 1, and a connection relationship between the N antennas and the n RF chains is capable of being dynamically configured; and when a target RF chain of the n RF chains switches to a different antenna to send the first SSW frames, sending the first SSW frames comprises: sending, by the target RF chain, a first SSW frame of the first SSW frames through a first antenna; sending, by a second antenna connected to a second RF chain different from the target RF chain, a second SSW frame of the first SSW frames after waiting for a short beamforming interframe space (SBIFS); switching and connecting, by the target RF chain, to a third antenna while the second antenna sends the second SSW frame of the first SSW frames; and after the second antenna sends the second SSW frame of the first SSW frames, sending, by the third antenna connected to the target RF chain, a third SSW frame of the first SSW frames after waiting for the SBIFS.
18. An apparatus, comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: performing an initiator sector sweep (ISS) process, wherein the ISS process comprises omnidirectionally receiving first Sector Sweep (SSW) frames, wherein the first SSW frames are sent, by an initiator, in different sector directions sequentially through m antennas, the different sector directions correspond to different beams, 1≤m≤N, and N is a quantity of antennas of the initiator; determining a best SSW frame of the first SSW frames with a best quality in the ISS process and an optimal antenna of the apparatus; and performing a responder sector sweep (RSS) process, wherein the RSS process comprises sending second SSW frames in different sector directions through the optimal antenna, wherein the second SSW frame carries information indicating the best SSW frame, and the best SSW frame is further used by the initiator to determine an optimal transmit beam in the ISS process, and the second SSW frames are received in a parallel omnidirectional manner by the initiator through M antennas.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477